Exhibit 99.3 EXECUTION COPY CONFIDENTIAL STANDSTILL AGREEMENT This Standstill Agreement , dated as of July 27, 2011 and effective as of the Effective Date (as defined below) (this  Agreement ), is entered into by and among WL Ross & Co. LLC and the persons set forth on Annex A hereto (collectively,  WL Ross ), EXCO Resources, Inc., a Texas corporation (the  Company , which term shall, for purposes of this Agreement, include its subsidiaries and joint ventures), and the Special Committee of the Board of Directors of the Company formed on November 3, 2010 (the  Special Committee ) (each, a  Party  and collectively, the  Parties ). W I T N E S S E T H : WHEREAS, the Parties have previously entered into a letter agreement, dated as of February 3, 2011, addressing certain confidentiality, standstill and other matters (the  NDA ); WHEREAS, the Parties desire to enter into this Agreement to replace and supersede the NDA in its entirety; and WHEREAS, this Agreement shall be effective as of the first trading day following the earlier of (x) the filing by the Company of a Current Report on Form 8-K with the Securities and Exchange Commission (the  SEC ) or the issuance of a press release by the Company, in each case announcing the execution of this Agreement, or (y) the filing by WL Ross of a Schedule 13D with the SEC attaching this Agreement as an exhibit thereto (the  Effective Date ). NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement and other consideration, the adequacy of which is hereby acknowledged, and intending to be legally bound hereby, the Parties hereby agree to replace and supersede the NDA in its entirety as follows: 1. Definitions . 1.1 The term  affiliate  shall have the meaning ascribed to such term in Rule 12b-2 promulgated under the Exchange Act; provided , however , that except as used in Section 6.11, affiliate shall not include any Excluded Affiliates (as defined in Section 6.11). 1.2 The term  beneficially own  shall have the meaning ascribed to such term in Rule 13d-3 promulgated under the Exchange Act. 1.3 The term  Exchange Act  shall mean the Securities Exchange Act of 1934, as amended, and the rules, regulations and schedules promulgated thereunder. 1.4 The term  group  shall have the meaning given to that term (or as that term is used) in Section 13(d)(3) of the Exchange Act. 1.5 The term  person  shall be broadly interpreted to include any individual, corporation, partnership, limited liability company, group or other entity. K&E 19416787.6 The term “proxy” shall have the meaning ascribed to such term in Rule 14a-1 promulgated under the Exchange Act. The term “solicitation” shall have the meaning ascribed to such term in Rule 14a-1 promulgated under the Exchange Act. The term “trading day” means a day on which shares are traded in the ordinary course of business on the New York Stock Exchange or such other exchange which is the primary stock exchange on which shares of the Company’s common stock trade. 2.
